Citation Nr: 1647714	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-32 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to chemical exposure. 


(The issues of entitlement to total disability based on individual unemployability, service connection for a bilateral knee disorder, bilateral hearing loss, and a low back disorder, and the issue of entitlement to an increased initial evaluation for bilateral plantar fasciitis with calcaneal heel spurs will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had service in the Air National Guard from January 29, 1980 until June 21, 1997, with active duty service from March 1980 to August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in August 2009, which denied a claim for service connection for bilateral foot neuropathy.

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2016.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks entitlement to service connection for peripheral neuropathy of the lower extremities, which he claims is due to chemical exposure during service.  Records associated with the Veteran's service in the Air National Guard after his period of active duty service indicate that he was treated for exposure to jet fuel on March 8, 1995.  Development is needed to ascertain the Veteran's duty status on this date, especially since he was also a civilian employee of the Texas Air National Guard in the same occupation as his military occupational specialty.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's duty status with the Air National Guard on March 8, 1995.  All efforts to obtain such information should be documented in the claims file.  If such cannot be accomplished, the Veteran should be notified of such and a formal determination that further actions would be futile should be prepared.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his neuropathy.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, readjudicate the claims.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	___________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




